          Case 2:17-cv-00421-RFB-DJA Document 45 Filed 10/18/19 Page 1 of 2




 1   BENJAMIN J. CARMAN, ESQ.
     Nevada Bar No. 12565
 2   CARMAN COONEY FORBUSH PLLC
 3   4045 Spencer Street Suite A47
     Las Vegas, Nevada 89119
 4   Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
 5   Service@ccfattorneys.com
     Attorneys for Defendant
 6
     State Farm Mutual Automobile Insurance Company
 7                        UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
 8

 9

10   ETHAN ALAN ADAIR (FKA ALAN               2:17-cv-00421-RFB-CWH
                                                                DJA
     VEYTSMAN), individually
11
                     Plaintiffs,               STIPULATION AND ORDER TO
12                                             FILE JOINT PRETRIAL ORDER
     v.
13
     STATE FARM MUTUAL
14
     AUTOMOBILE INSURANCE
15
     COMPANY, individually; DOES I - X,
     and ROE CORPORATIONS I - X,
16
                     Defendants
17

18           Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

19   COMPANY, by and through its attorney, BENJAMIN J. CARMAN, ESQ., of the
20
     law firm CARMAN COONEY FORBUSH PLLC, and Plaintiff, ETHAN ALAN
21
     ADAIR (FKA ALAN VEYTSMAN), by and through his attorneys, PAUL D.
22
     POWELL, ESQ., MICHAEL A. KRISTOF, ESQ., JASON LATHER, ESQ. of the law
23
     firm of THE POWELL LAW FIRM, hereby stipulate and agree to continue the
24

25
       Case 2:17-cv-00421-RFB-DJA Document 45 Filed 10/18/19 Page 2 of 2




 1   deadline to file the Joint Pretrial Order from October 21, 2019 to November 4,

 2   2019.
 3
     Dated October 18, 2019.                   Dated October 18, 2019.
 4
     THE POWELL LAW FIRM                       CARMAN COONEY FORBUSH
 5                                             PLLC

 6
     __/s/JASON LATHER______________           __________________________________
 7   PAUL D. POWELL, ESQ.                      BENJAMIN J. CARMAN, ESQ.
     Nevada Bar No. 7488                       Nevada Bar No. 12565
 8   MICHAEL A. KRISTOF, ESQ.                  4045 Spencer Street, A47
     Nevada Bar No. 7780                       Las Vegas, Nevada 89119
 9
     JASON LATHER, ESQ.                        Attorneys for Defendant
     Nevada Bar No. 12607
10
     6785 W. Russell Road, Suite 210
11   Las Vegas, NV 89118
     Attorneys for Plaintiff
12

13

14
                                          ORDER
15                IT IS SO ORDERED.
16
            October 22, 2019
17   Dated: _____________________

18

19

20                                          _________________________________
21                                   UNITED STATES MAGISTRATE JUDGE

22

23

24

25
